The judgment of the court (Eustis, C. J., absent,) was pronounced by
Rost, J.
Communy was a judgment creditor of Duperron and caused all his furniture to be sold under execution. Berniard, the landlord of Duperron, claimed the proceeds of the sale by way of third opposition, and they were paid over to him under the judgment of the court. Communy then caused to be seized the surgical instruments and the sign of Duperron, who is, by profession, a dentist. Duperron enjoined the sale, on the ground that his instruments are protected from seizure by art. 644, C. P.
The district judge, considering that the sign was not exempt from seizure; that in relation to the instruments, there was a third' opposition filed for arrears of rent, exceeding in amount the proceeds of the other property sold, and that, although the box of surgical instruments may not have been liable to seizure at the suit of Communy, it was liable to the claim of the landlord; dissolved the'injunction. The plaintiff has appealed.
It appears to us, that the reasoning of the district judge does not support the judgment. If the movables already sold were not sufficient to pay the rent due, the landlord had the right to seize such portion of the surgical instruments as may have been necessary to satisfy his execution. But this was a right, personal to him, which Communy could not exercise. Art 644, C. P. would become a dead letter in this case, if Communy could seize the entire set of surgical instruments under the pretext of paying the rent, and retain the balance remaining after the judgment of the landlord was satisfied.
It may be doubled whether, under a fair interpretation of ait. 644 already cited, the sign of the plaintiff is not one of the instruments necessary for the exercise of his profession. However this may be, itis a thing of no value to any one but himself, and we think that it properly comes under the rule de minimis non curat lex.
It is ordered, thatthe judgment in this case be reversed. It is further ordered, that the injunction be reinstated and made perpetual. It is further ordered, that the defendant, E. Communy, pay costs in both courts.